Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-9, 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 101622828, cited on Applicants information disclosure statement of 5/15/19).  A machine translation of this document is included with this Office action and relied upon for citation purposes.

    PNG
    media_image1.png
    165
    185
    media_image1.png
    Greyscale
(chemical formula 1) wherein one pair of adjacent R1-12 groups forms a fused group having the formula: 
    PNG
    media_image2.png
    102
    107
    media_image2.png
    Greyscale
(chemical formula 2) where variable X1 is selected from the group consisting of C(Ar1)(Ar2), N(Ar3), O, S, and Si(Ar4)(Ar5) (claim 1 of Kim et al.).  Applicants are clearly aware of this teaching as it is cited on their information disclosure statement.  It appears that Applicants have tried to present the independent claims in such a manner that the teachings of Kim et al. do not apply.  Kim et al. exemplifies compounds where variable X1 is equal to N(Ar3), which results in carbazole groups.  However, such a carbazole group could be assigend as any one of rings Ar1, Ar2 and Ar3.  Independent claims 1 and 12 only state that one or both of Ar2 and Ar3 cannot be a substituted or unsubstituted carbazole group.  All of the compounds tuaght by Lee et al. have only one group of chemical formula 2 and such a group can arbitrarily be assigned to be fused at any one of Ar1, Ar2, and Ar3.  As such, rings Ar2 and Ar3 of Lee et al. can be assigned as being fused phenyl groups and ring Ar1 can be assigned as being a fused carbazole group as it pertains to all of the exemplified compounds.  While none of the exemplified compounds include a group X1 satisfying –L-NR1R2 as required by independent claims 1 and 12, one of the substituents which is attached at one of the R13-R16 positions of chemical formula 2 are groups satisfying structures S1 through S204 with structures S110, S111, S113-S118, S158-S161, S188, S189, S191, S192, S199 and S200 being groups which satisfy –L-NR1R2.  The preparation of compounds which satisfy chemical formula 1 and chemical formula 2 with any one of the S1 through S204 groups attached at the exemplified positions tuaght by Lee et al. would have been obvious to one of ordinary skill in the art as Lee et al. is not limited to the exemplified compounds but to compounds which can readily be gleaned from the disclosure therein.  As one example, a compound having a moiety satisfying chemical formula 1, a moiety satisfying chemical formula 2 as group Ar1 and a group X1 of the formula S110 results in a 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
and a moiety represented by
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, which is fused along the dashed line to any adjacent pair of R9 through R12 groups, with the remaining R9-R12 groups being equal to hydrogen.  Such a compound satisfies all of the limitations of independent claim 12.  Further, the inventive compounds taught by Kim et al. are employed as host materials in emission layers of organic electroluminescent devices, thereby satisfying the limitations of claim 1.
Even if independent claims 1 and 12 stated that no Ar1, Ar2, or Ar3 groups can be a substituted or unsubstituted carbazole group, Kim et al. explicitly teaches that variable X1 is selected from the group consisting of C(Ar1)(Ar2), N(Ar3), O, S, and Si(Ar4)(Ar5).  So while Kim et al. only exemplifies compounds in which variable X1 is equal to N(Ar3), it is submitted that compounds where X1 is equal to C(Ar1)(Ar2) or Si(Ar4)(Ar5) are readily envisaged.  Kim et al. explicitly teaches that varables Ar1 through Ar5 include the groups satisfying formula S1 through S200 (page 12 of the translation).  The structures S110, S111, S113-S118, S158-S161, S188, S189, S191, S192, S199 and S200 are groups which satisfy –L-NR1R2 of independent claims 1 and 12.  The inclusion of any one of the groups mentioned above at any one or more of the Ar1, Ar2, Ar4 and Ar5 groups is obvious to one having ordinary skill in the art given the overall teachings of Kim et al. thereby satisfying all of the limitations of claims 1 and 12. 
Claim 2: Claim 6 of Kim et al. is drawn to an organic electroluminescent device wherein the inventive compounds tuaght and claimed therein are employed in a hole injection layer, a hole-transport layer, or a light-emitting layer.  As such, the inclusion of the compounds taught 
Claims 5 and 13: The compounds rendered obvious by Kim et al. as described above (when X1 is C(Ar1)(Ar2), N(Ar3), O, S, and Si(Ar4)(Ar5) and one or both of the Ar1, Ar2, Ar4 and Ar5 groups is one of the groups having the structure S110, S111, S113-S118, S158-S161, S188, S189, S191, S192, S199 and S200 as described above also satisfy the limitations of chemical formulae 1-1 and 1-2 of claims 5 and 13.
	Claims 6-8 and 14-16: The compounds rendered obvious by Kim et al. have two of Ar1 through Ar3 equal to a fused unsubstitued benzene group with the remaining Ar1 through Ar3 group a fused group satisfying general formula 2 as tuaght therein.  There is no discernable difference on whether rings Ar1 and Ar2, rings Ar2 and Ar3, or rings Ar1 and Ar3 are unsubstitutued fused benzene rings.  As such, the compounds rendered obvious by Kim et al. as described above include those in which ring Ar1 is an unsubstituted benzene ring, thereby satisyfing claims 6-8 and 14-16.
	Claims 9 and 17: Rings Ar2 and Ar3 can be assigned to be the unsubstitued benzene rings with ring Ar1 being the fused ring containin the arylamine group as described above.  The unsubsituted benzene rings satisfy formula Ar-a of claims 9 and 17 with a11 equal to zero.
Claim 19: The arylamine containing structurs S110, S111, S113-S118, S158-S161, S188, S189, S191, S192, S199 and S200 as taught by Kim et al. include linkers satisfying L1 or where the linker is a direct bond, thereby satisfying claim 19.

Allowable Subject Matter
Claims 3, 4, 10, 11, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Kim et al. represents the only prior art teachings which can be applied to Applicants claimed invention.  A search for the substructure 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
only revealed a small handful of hits, with the vast majority being in the field of [aza]fullerenes.  The only two hits which were outside this field was Kim et al. and Applicants invention.  Kim et al. does not teach or suggest employing compounds satisfying formula 1 of claim 1 in devices 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766